Citation Nr: 9927686	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-12 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of a VA guaranteed home loan 
indebtedness in the amount of $15,313.31.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from February 1965 to June 
1969 and from October 1976 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), Committee on Waivers and Compromises (hereinafter 
"Committee") which denied the veteran's request for a 
waiver of the debt in the amount of $15,313.31.  


FINDINGS OF FACT

1. In December 1993, the veteran defaulted on a VA guaranteed 
home loan in the amount of $83,400.00, resulting in 
indebtedness calculated by the RO as $15,313.31.  

2. There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran.

3. Creation of the debt was the sole fault of the veteran.

4. Payment of the debt would not result in undue hardship.  


CONCLUSION OF LAW

Recovery of an overpayment of VA benefits in the amount of 
$15,313.31 is not precluded by equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.964 
1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In a notice of default, dated in December 1993, the reason 
for default was noted as unemployment.  Attached records of 
phone conversations noted that in October 1993, the veteran 
reported that he had been unemployed for six months and that 
the house was up for sale.  In November 1993, it was reported 
that the veteran had returned to work.  

In September 1994, the veteran requested a waiver of his 
indebtedness under the VA home loan program.  The veteran 
stated that he acted in good faith, properly notified the 
loan guaranty, and did improvements to the home.  He reported 
that he was currently unemployed and was unable to secure 
employment due to his age and medical condition.  In a 
financial status report, received in September 1994, the 
veteran reported that he was unemployed, but his spouse 
worked.  The reported monthly expenses exceeded the monthly 
income by $234.00.  

In October 1994, the Committee issued a decision denying the 
veteran's request for a waiver of indebtedness.  The 
Committee noted that the veteran obtained a VA guaranteed 
loan of $83,400.00 in June 1986.  In December 1993, the 
holder of the loan reported that it was in default due to 
unemployment of the veteran.  The foreclosure sale occurred 
in April 1994.  The Committee found no evidence of fraud, 
misrepresentation or bad faith.  

In his notice of disagreement, received in January 1995, the 
veteran stated that he did not have the financial means to 
repay the debt.  He again reported that he was unemployed and 
unable to find employment due to his age.  He stated that 
his spouse's income was only enough to get them through to 
the next check.  The veteran further stated that he had acted 
in good faith and had kept up with the payments by exhausting 
all his retirement funds and savings.  He reported that he 
had attempted to sell the home himself and maintained the 
home at the request of the realtor, who was trying to sell 
the home for him.  

In a statement received in May 1997, the veteran reported 
that he had been unable to obtain the requested verification 
of his unemployment in 1993.  The RO repeatedly requested 
that the veteran submit verification of his unemployment 
and current financial status in July 1997, October 1997, 
October 1998, and January 1999.  In January 1998, the 
veteran's spouse responded that she was attempting to finish 
college and worked the late shift.  She stated that their 
vehicles had broken down.  An unsigned financial status 
report was provided with this statement which reported 
monthly income and expenses, with expenses exceeding income 
by $575.00.  The report noted that the veteran was employed 
as a "paint and body man," but reported no income from this 
job.  


II. Analysis

As an initial matter, the Board notes that the veteran's 
representative, in the brief dated in September 1999, 
requested that the Board remand the instant claim for a 
hearing before a local hearing officer.  The veteran was 
previously scheduled for a hearing before a Member of the 
Board in October 1996 and before RO hearing officers in 
December 1996, September 1998, and October 1998.  The veteran 
failed to report for all of these hearings. 

The veteran failed to appear for the October 1998 hearing and 
failed to request a postponement prior to the date of the 
hearing.  The veteran stated that he was unable to attend the 
hearing because he was bedridden and unable to travel.  There 
is no evidence that the veteran's health condition prevented 
him from earlier notifying the RO of his inability to attend 
the October 1998 hearing.  In fact, the veteran had timely 
notified the RO one month earlier of an inability to attend 
the September 1998 hearing.   The Board will proceed to a 
decision as the veteran has had ample opportunity to present 
additional evidence or argument.

Indebtedness under VA home loan guaranty program will be 
waived only when:  1) There was a loss of the property, which 
constituted security for the loan guaranteed, following 
default; 2) There is no indication of fraud, 
misrepresentation, or bad faith; and 3) Collection of such 
indebtedness would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  In making a determination, as to whether 
equity and good conscience prohibit recovery of 
an overpayment, the Board must consider the following:  1) 
fault of the debtor; 2) balancing of fault; 3) undue 
hardship; 4) defeat the purpose for which benefits were 
intended; 5) unjust enrichment to the debtor; and 6) changing 
position to one's detriment based on reliance of VA benefits.  
38 C.F.R. § 1.965(a) (1998).

In the instant case, the Board notes that the house, which 
was the security for the loan guarantee was sold, following 
default.  The Board finds no evidence of record of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
The veteran and his spouse have repeatedly stated that they 
were unable to make payments due to the veteran's 
unemployment, which resulted in foreclosure.  The veteran and 
his spouse reported that they had attempted to sell the house 
prior to foreclosure and had undertaken repairs to aid in 
this process, but were ultimately unsuccessful.  

Therefore, the Board must proceed to a determination of 
whether collection of the indebtedness would be against 
equity and good conscience.  It is not clear from the record 
what was the cause of the veteran's unemployment at the time 
of the default in the loan.  There is no evidence that such 
unemployment was the fault of the veteran.  In any case, it 
is clear that VA was no way at fault in the default of the 
loan.  Collection of the debt would not defeat the purposes 
of the benefits, as such were intended to aid veteran's in 
obtaining home loans with certain responsibilities on the 
part of the veteran, including regular payment on the loan.  
Waiver would result in unjust enrichment to the veteran at 
the expense of the government.  There is no evidence of 
record, that the veteran changed a position to his detriment 
in reliance on VA benefits.   

The veteran and his spouse contend that collection of the 
debt would result in undue hardship.  The Board notes that 
the veteran's spouse has worked continually for the period at 
issue.  The veteran continues to be unemployed and the 
records show that he has suffered disabling injuries to his 
back, hip and wrist.  The Board notes that numerous requests 
have been made by the RO to verify the veteran statements 
that he became unemployed in 1993, which resulted in the 
foreclosure.  The veteran reported that he was attempting to 
obtain this information, but did not submit any documentation 
of his reported unemployment.  Both the financial status 
reports in September 1994 and January 1998 showed that the 
veteran's expenses exceeded his and his spouse's income.  
Although the evidence of record shows that it may be somewhat 
difficult for the veteran to pay the current debt, the 
evidence of record showing this difficulty is unverified due 
to the veteran's failure to produce verification as 
requested.  In addition, any difficulty is outweighed by the 
unjust enrichment to the veteran should waiver be granted.  
The Board finds that the evidence preponderates against a 
finding that the collection of the veteran's indebtedness is 
against equity and good conscience.  


ORDER

Entitlement to waiver of recovery of a VA guaranteed home 
loan indebtedness in the amount of $15,313.31 is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

